Case 2:20-cv-00452-DBH Document 15 Filed 03/05/21 Page 1 of 4        PageID #: 51




                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 ELIZABETH CONLEY-LEPENE,                  )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )     CIVIL NO. 2:20-CV-452-DBH
                                           )
 MYKLE LEPENE,                             )
                                           )
                         DEFENDANT         )


              DECISION AND ORDER ON MOTION TO DISMISS


      The defendant initially moved to dismiss all of Count II of the plaintiff’s

Complaint under the New Hampshire 3-year statute of limitations and to limit

the scope of Count I to the factual allegations in ¶¶ 56-58. The plaintiff consents

to the latter, Pl.’s Opp’n at 2, and I will not address it further. In subsequent

briefing, the defendant seems to have narrowed his motion with respect to Count

II. See Def.’s Reply Mem. at 3.

      Jurisdiction is based on diversity of citizenship. The parties agree that

New Hampshire substantive law applies to Count II, a claim for intentional

infliction of emotional distress (IIED) through domestic violence, much of which

allegedly occurred while both parties resided in New Hampshire. Def.’s Mot. to

Dismiss at 3; Pl.’s Opp’n at 2. The plaintiff opposed the defendant’s motion to

dismiss Count II, however, claiming that Maine’s 6-year statute of limitations

should apply rather than New Hampshire’s 3-year statute because Maine is the

forum state for this lawsuit. Pl.’s Opp’n at 2-3. The defendant then agreed that
    Case 2:20-cv-00452-DBH Document 15 Filed 03/05/21 Page 2 of 4                PageID #: 52




I should start with the forum state’s limitations rule, Def.’s Reply Mem. at 2, but

in his reply memorandum he raised for the first time the applicability of the last

sentence of Maine’s so-called borrowing statute, 14 M.R.S. § 866 (part of the

forum state’s limitations statute). I allowed the plaintiff to file a sur-reply on that

new argument.

         Maine’s borrowing statute provides: “No action shall be brought by any

person whose cause of action has been barred by the laws of any state, territory

or country while all the parties have resided therein.” 14 M.R.S. § 866. The

Complaint says that the defendant resides in New Hampshire and that the

plaintiff did so as well until she moved from New Hampshire to Maine in January

2018.     Compl. ¶¶ 1-2, 15, 48.         The defendant now argues that the alleged

actionable events supporting Count II that occurred before January 2015 are

time-barred because they occurred more than three years before the plaintiff

changed her residence from New Hampshire to Maine in January 2018.

         The plaintiff, however, argues that her domestic violence IIED claim is

based on the “continuing wrong doctrine,” that New Hampshire has recognized

the continuing wrong doctrine in some but not all areas of New Hampshire law 1

(not yet in IIED cases), and that the continuing wrong here started in 2013 and

continued until the plaintiff’s January 2018 move.



1 The New Hampshire Supreme Court has applied it in a trademark infringement case. Nordic
Inn Condo. Owners’ Ass’n v. Ventullo, 864 A.2d 1079, 1089 (N.H. 2004). It has declined to apply
it to claims for tortious interference with contractual relations and unjust enrichment, Singer
Asset Fin. Co. v. Wyner, 937 A.2d 303, 312-13 (N.H. 2007), and to claims of a corporate freeze-
out, Thorndike v. Thorndike, 910 A.2d 1224, 1227-28 (N.H. 2006) (saying that “[c]ourts have
traditionally applied this doctrine to the torts of trespass and nuisance,” with some courts
extending it to “other areas of tort law, such as civil rights, property damage, and antitrust”).

                                                                                               2
    Case 2:20-cv-00452-DBH Document 15 Filed 03/05/21 Page 3 of 4                  PageID #: 53




         There is much to be said for applying the continuing wrong doctrine to

domestic violence cases, 2 but the New Hampshire Supreme Court has not yet

done so. The First Circuit has instructed federal judges that

               as a federal court considering state law claims, we must
               apply the state’s law on substantive issues and “we are
               bound by the teachings of the state’s highest court.” If the
               state’s highest court . . . has not definitively addressed a
               question, we may consult other sources as we “make an
               informed prophecy” about what rule the state court would
               likely follow. That said, however, we generally make such
               prophecies only on interstitial questions. As a federal court,
               we will not create new rules or significantly expand existing
               rules. We leave those tasks to the state courts.

Phoung Luc v. Wyndham Mgmt. Corp., 496 F.3d 85, 88-89 (1st Cir. 2007)

(citations omitted). In Ryan v. Royal Ins. Co. of Am., 916 F.2d 731, 744 (1st Cir.

1990), it said: “We have warned, time and again, that litigants who reject a state

forum in order to bring suit in federal court under diversity jurisdiction cannot

expect that new trails will be blazed.” 3 Because the New Hampshire Supreme

Court has not applied the continuing wrong doctrine to domestic violence cases,

nor given any sign that it will do so, under these First Circuit principles I cannot

in this case predict that it will apply the continuing wrong doctrine to domestic

violence cases like this.




2 The plaintiff cites as the “leading case” a California intermediate appellate court, Pugliese v.
Superior Court, 53 Cal. Rptr. 3d 681, 686-87 (Cal. Ct. App. 2007). But apparently the California
courts are divided on its application to intentional infliction of emotional distress. See O’Connor
v. Franke, No. CV 16-3542 PA (JCx), 2016 WL 10957850, at *4 n.2 (C.D. Cal. 2016) (citing cases).
The Supreme Courts of Connecticut, Idaho, and Illinois have applied the continuing wrong
doctrine in such cases. Watts v. Chittenden, 22 A.3d 1214, 1224-28 (Conn. 2011); Curtis v.
Firth, 850 P.2d 749, 753-55 (Idaho 1993); Feltmeier v. Feltmeier, 798 N.E.2d 75, 85-89 (Ill.
2003).
3 Predicting an expansion is even a greater challenge when the federal judge is being asked to

expand the rules of a different state, as is the case here.

                                                                                                 3
Case 2:20-cv-00452-DBH Document 15 Filed 03/05/21 Page 4 of 4        PageID #: 54




      I conclude, therefore, that applying Maine’s borrowing statute bars all

actionable events before January 2015. I need not rule yet whether evidence of

any of them is admissible for interpreting later actionable events. The defendant

asks me also to “dismiss” the allegations in paragraphs 48-55 of the Complaint

because those paragraphs by themselves fail to state claims. Def.’s Reply Mem.

at 3. I decline to do so. Count II does state a claim for what allegedly happened

in 2015. The remaining allegations may or may not be admissible evidence on

the plaintiff’s IIED claim for what she says happened during 2015.

      I therefore PARTIALLY GRANT the defendant’s motion to dismiss Count II and

to limit the scope of Count I.

      SO ORDERED.

      DATED THIS 5TH DAY OF MARCH, 2021

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                                4
